Title: Memorandum Books, 1774
From: Jefferson, Thomas
To: 


          1774
          
            
              Jan.
              2.
              
              John Skip Harris (Cumbld.) v. John Hall (S. Carolina). Enter petn. for 750. as. Bedford on both sides of Calloway’s waggon road patd. by def. Dec. 23. 1754.
            
            
              
              3.
              
              Thomas Jefferson (myself) v. Thos. Mann Randolph (Goochld.). Enter friendly cav. for 400. as. land Albemarle on the South West mountains adjoining Edgehill.
            
            
              
              8.
              
              John Hylton estate. Give credit for two gross of bottles £3.
            
            
              
              9.
              
              Harris v. Hall. } Wrote to J. Brown to enter in S. O.Jefferson v. Randolph.
            
            
              
              28.
              
              Anne Harris (Cumbld.) v. Thos. Jefferson & Martha ux. Writ of partition to divide 2400. as. of land in the parish of  and county of Cumbld. which they hold together and undivided in tail under the will of Fr. Eppes.
            
            
              Feb.
              7.
              
              William Pierce (Alb.) v. Christopher Tompkins (Caroline). Enq. if works have been retd. for 400. as. Alb. on both sides Adrian’s cr. joing. Benjamin Tompkins and John Dickerson. If not, enter cav. If they are, acqt. pl. who will get fees for petns.
            
            
              Lds. patd. July 12. 1762.
              Id. v. Benjamin Tompkins (Caroline). Same as to 400. as. on both sides Adrian’s creek joing. Christopher Tompkins & John Dickerson.
            
            
            
              
                    Judgmts. &c. of the last court.
            
            
              
              p.d. p. p. p. d. d. d. p. 
              Coutts v. Cooper. Jdmt. } At the Rules.Duval v. Randolph. Dismd. with costs.Evans v. Collier. Dismd. wth. costs for want of security for costs.White v. Harrison. Dismd.Mitchell v. Fitzpatrick. Dismd. by ord. pl.G. Pattison v. Harrison. Certiorari. Dismd. wth. costs.Baine v. Ross. Dismd. wth. costs.Thomas v. Marks. Dismd. wth. costs.Ingram v. Dunlop. Dismd. by ord. pl.
            
            
              
              1st. day
              d. 
              Harding v. Carter. Final decree.
            
            
              
              2.
              p. 
              Dalton v. Lyon. Decree affirmd.
            
            
              
              6.
              p. 
              The King v. Fife et al. Superseded.
            
            
              
              7.
              p. 
              Henderson v. Hughes. Certif.
            
            
              
              p. 
              Thompson v. Anderson. Dismd. wth. costs.
            
            
              
              p.d. 
              Randolph v. Harrison. Certif.
            
            
              
              p.d. 
              James v. Turpin. Dismd.
            
            
              
              p.d. 
              Jefferson v. Jefferson. Dismd.
            
            
              
              d. 
              Bullington v. Cox. Dismd.
            
            
              
              p. 
              Wilson v. Williams. Certif.
            
            
              
              p. 
              Stone v. Burnley. Certif.
            
            
              
              d. 
              Mcraw v. Woodson. Dismd. wth. costs.
            
            
              
              p. 
              Burton v. Burton. Certif.
            
            
              
              p. 
              Bellamy v. Bellamy. Certif.
            
            
              
              p. 
              Cogbill v. Winfrey. Certif.
            
            
              
              8.
              p. 
              Lockhart v. Jones. Jdmt. revd.
            
            
              
              d. 
              Howard v. Howard. Dismd.
            
            
              
              11.
              p. 
              Manley v. Callaway. Verd. & jdmt. £50.
            
            
              
              13.
              d. 
              McCaul v. Townshend. Affirmed.
            
            
              
              d. 
              Townshend v. McCaul. Verd. for pl.
            
            
              
              d. 
              Royall v. Archer. Dismd.
            
            
              
              p. 
              Sowell v. Davenport. Dismd.
            
            
              
              p. 
              Marks v. Cobbs. Abated.
            
            
              
              p. 
              Martin v. Terrill. Abated.
            
            
              
              p. 
              Henson & ux. v. Cobbs. Abated.
            
            
              
              d. 
              Jennings v. Ramsay. Dismd. agrd.Id.v. Black. Dismd. agrd.
            
            
              
              d. 
            
            
            
              
              p. 
              Botkin v. Gwinn. Dismd. def.’s costs.
            
            
              
                    Motions
            
            
              
              d. 
              Winston v. Walker et al. Injn. dissolvd.
            
            
              
              d. 
              Swift et al. v. Dowdal. Writ of errr. grantd.
            
            
              
              d. 
              Howard v. Cannon. Hab. corp. dischargd.
            
            
              
              d. 
              The King v. Henderson. Jdmt.
            
            
              
              
              
            
            
              Feb.
              8.
              
              Biby v. Ford ante Apr. 2. } Remember to send down for Summonses.Pleasants v. Bibee ante Oct. 9 and Nov. 29.
            
            
              
              10.
              
              John Coles (Alb.) v. Richd. Oglesby (Amh.). Ent. cav. or petn. for 200 as. Alb. on the So. side of Little Eppes’s cr. and on the head of Hudson’s cr. patd. (if patd. at all) by def. about 4 or 5. y. ago.
            
            
              
              Elias Wells (Alb.) v.    . A caveat for 400. as. ld. Alb. on the bras. of Cary’s cr. Emploied by Richd. Napier (Alb.).
            
            
              
              Long’s case. Recd. 20/.
            
            
              Feb.
              11.
              
              Richd. Napier (Alb.). Gave him opn. on Wells’s marriage promise to him. Charge 10/.
            
            
              
              12.
              
              John Young (Orange). Gave him opn. in writing. Recd. 10/9. Charge no more.
            
            
              
              14.
              
              John Wilkerson. Alb. Credit him by Dr. Walker’s assumpsit for his balance of Law acct. £19–16–6.
            
            
              
              Thos. Walker senr. Alb. Credit him £7–12–6 allowed me in his acct. agt. me.
            
            
              
              Ballow v. Downs. Credit the def. 25/ allowed me by Dr. Walker in his acct.
            
            
              
              17.
              
              Wm. Tomlinson (Alb.) v. William Buster (Fincastle). 109 as. ld. Albem. on the North bras. of Hardware (survd. Nov. 25. 1751.). Ent. cav. if works not retd.
            
            
              
              Harris v. Jefferson. Wrote to S. O. for writ.
            
            
              
              Peirce v. Tompkins. } Wrote to Brown to enter in S. O. & C. O. & send Sum. after enquiring if works retd.Id.v. B. Tompkins.Tomlinson v. Buster.
            
            
              
              Coles v. Oglesby. Wrote to Brown to enter Cav. or petn. as proper.
            
            
              
              Pleasants v. Bibee. Wrote to Brown to enter in C. O. and send Sum.
            
            
              
              Wrote for exns., Certificates & New Process on all my judgmts. &c. of last court & petns. depending.
            
            
              Feb.
              22.
              
              Henry Martin (Alb.) v. John Macquirck (N. Carolina). Ent. cav. for 400. as. ld. Alb. on Briery creek adjoing. the lds. of Jas. Adams & of the sd. Henry.
            
            
              Mar.
              10.
              
              Tomlinson v. Buster. Recd. 20/.
            
            
              
              Daniel Coleman (Caroline). I am to give him opn.
            
            
              
              18.
              
              Lambert v. Callaway. Dism. by ord. pl. & charge only half a fee.
            
            
              
              David Wright (Bedford) v. Alexander Forbes (Bedford). Ent. cav. for 120. as. ld. Bedford. Charles Lambert assumes the fee.
            
            
              
              Manion v. Callaway. Charge fee to Chas. Lambert.
            
            
              Apr.
              5.
              
              Snowdam’s case. Issue the writ, as the papers cannot be got.
            
            
              
              Pleasants v. Bibee. This is the same land as Bibee v. Norrell so decline appearing on both sides & refund the fee.
            
            
              
              Turk v. Prior. Enter the caveat anew v. Richard Prior Tunner (  ).
            
            
              Apr.
              14.
              
              Thos. Morgan (my miller) v. Thos. Randolph (Dungeoness). Ent. cav. for 1500. as. land in Cumbld. formerly Goochld. on both sides the South bra. Willis’s creek granted to Benj. Harris by pat. bearing date Oct. 3. 1737 recovered. obtained by the sd. Thos. Randolph of Carter Henry Harrison by petition.
            
            
              
              16.
              
              Patrick Coutts  Mckenzie (Henrico) v. John Murray & Nathaniel Raynes high sheriff (Pr. George). A motion to be made on the 10th. of the court. Appear for pl. David Ross will send me the Notice.
            
            
              
              17.
              
              Williams v. Gregory. Recd. 40/.
            
            
              
              18.
              
              Wright v. Forbes. Ent. in C. O. & send 5/9 to J. Blair for Sum. which Charles Lambert carrd. up.
            
            
              
              Wright v. Forbes. Am allowed in acct. with Chas. Lambert 58/3 for which gave him rect.
            
            
              
              Manion v. Callaway. I am allowed in acct. with Chas. Lambert 52/6 for which gave him rect.
            
            
              
              Lambert v. Callaway. I am allowd. in acct. with Charles Lambert 52/6.
            
            
              Apr.
              18.
              
              Elias Wells (Alb.) v. William Higgins (  ). Ent. cav. for 400. as. Alb. on the So. side the Rivanna on the bras. of Cuningham creek.
            
            
              
              Id. v. eund. Do. for 400. as. on the same waters & joining the former survey.
            
            
              
              Id. v. Benjamin Tompkins (  ). Ent. cav. for 400. as. Alb. on the So. side the Rivanna river on both sides Adrian’s cr. joining the lands of Edmond Taylor, John Dickerson & Christopher Tompkins.
            
            
              
              Id. v. Christopher Tompkins (  ). For 400. as. on the So. side the Rivanna river on both sides Adrian’s cr. adjoing. the lands of John Dickerson & Benjamin Tompkins.
            
            
              
              Alexr. Mclanahan (Augusta). Send opn. on his case.
            
            
              
              Wm. Tunstall (  ) v. George Jefferson (Lunenburgh). Cav. for 400. as. Pittsylva. on the branches of Sandy river & Turkey creek, being the lds. which sd. George recoverd. last June v. Wm. Jones. Note one Daniel Hankins has caveated the same, but his caveat was entd. after G. Jeff. got the ord. conc.
            
            
              
              The King v. Rudder. Recd. 50/.
            
            
              Apr.
              22.
              
              McVee v. Wilson. Recd. £5. and am directed to dism. it.
            
            
              
              23.
              
              Martin v. Mcquirck. } Entd. cav. in S. O.Wright v. Forbes.Morgan v. Randolph.Wells v. Higgins.Id. v. eund.Id. v. B. Tompkins.Id. v. Chr. Tompkins.
            
            
              May
              3.
              
              The King v. Henderson. I am allowed in settlement this day with Willm. Henderson credit for 50/.
            
            
              
              7.
              
              James Shelton (Pittsylva.) v. James East (  ). Enter cav. for  acres    Pittsylva. being the same recovd. by the sd. def. from Abraham Cox & Thos. Tittsoard in June 1772. (Note it has hitherto been kept under friendly cav. by James Mcraw. T. M. Randolph emplois me & tells me to charge fees to him.) I find there is now a friendly cav. depending, brought by Mcraw.
            
            
              May
              22.
              
              John Hite junr. (Barclay). Gave him opn. in writing.
            
            
              
              23.
              
              John Hite’s case. Recd. 20/.
            
            
              
              29.
              
              Julius Allen &  Lewis (Henrico) v. Rebecca Watson (Chas. City). A cav. for 215½ as. ld. Henrico as escheated. Empld. by Mr. Acrill for def. Recd. 50/.
            
            
              
              Roberts v. May. Recd. of John May 50/.
            
            
              June.
              9.
              
              Edmd. Pendleton. For drawing bond between Carter Braxton and B. Robinson recd. 26/.
            
            
              
              Williams v. Russell. I find I had issd. the writ.
            
            
              
              14.
              
              Reuben Payne (Pittsylva.) v. Richd. Booker (Lunenbgh.). A cav. Empld. by pl. Recd. 50/3.
            
            
              
              Hopkins v. Murden. Recd. 50/.
            
            
              
              John Wilcox (  ) v. John Cox (Pittsylva.). A caveat. Empld. by lre. for def.
            
            
              
              Id. v. eund. Do.
            
            
            
              June
              15.
              
              Samuel Sparr (Norfolk) v. Charles Rudder (Norfolk). Empld. for pl.
            
            
              
              Peter Legrand (  ) v. William Hill & James Hill (  ). Pl. left lre. with me for Baker, & directed me if Baker did not come, to appear for him.
            
            
              
              Jones v. Walter et al. Copeland tells me these cav. are for himself & Henry Lyne (Pittsylva.) and shewed me a written declaration of Jones’s to that effect.
            
            
              
              Yancey v. Westmoreland. Recd. 50/.
            
            
              
              Madison v. Estill. } Remit fees in last.Id.v. Hawkins.
            
            
              
              Francis Cox (Pittsylva.) v. Giles Nance (Amelia). Cav. Empld. by pl. Recd. 30/.
            
            
              
              John Taliaferro &  Porter (  ) v.  Booker (  ). Cav. for same land as Payne v. Booker. Appear for pls. & charge no new fee.
            
            
              June
              23.
              
              Dednam v. Benge. Recd. 40/.
            
            
              July.
              14.
              
              Wm. Mickie’s deeds. Recd. 21/ for them and charge no more.
            
            
              
              Martin v. Dalton. Recd. of Isaac Davies 50/.
            
            
              Aug.
              6.
              
              Ford v. Pouncey. Recd. £2–5 of which give credit for what is due me and apply rest to getting out patent as soon as I have got ord. counc.
            
            
              Aug.
              11.
              
              The following is a list of balances assigned over to Edmund Randolph, for which the clients must have credit in my accounts.
            
            
              
                     £   s   d   Adams, RobertBedford7100   Adams ThomasNew Kent2140   Agnew Jno. the Revd.Nansemond500   Aldridge RobertFrederic7100   Anderson HenryAmelia500   Andrew John113   Applebury Thos.Albemarle126   Archer JohnAugusta2108¼   Banks Alexr.Chesterfeild2100   Baugh Burwelldo.100   Biggs JohnAmherst264½   Bland Peter RandolphPrince George2100   Bland Colo. Richardibid.500   Bland Theodoric senr.Dinwiddie2100   Bolling Thos.Chesterfeild2126   Boswell MatthewAlbemarle2126   Bowyer Thos.Botetourt500   Brisbane Edward526   Brown FrancisN. Carolina500   Brown HenryPortsmouth526   Burwell LewisGloster.150   Byrd, the Honble. Wm.Chas. City11113   Callaway RichardBedford2100   Calvert CorneliusNorfolk7100   Campbell Archibaldibid.416   Carlyle Jno. et al.Fairfax1000   Chetwood MatthiasChesterfeild500   Christian IsraelBotetourt550   Claiborne LeonardDinwiddie150   Cogbill JesseChesterfd.2100   Coles IsaacHalifax500   Coles Walter esq.ibid.7100   Cooke JosephChesterfd.2100   Crawford SamuelAugusta550   Custis EdmundGloster.1000   Dabney Charles2100   Dandridge Nat. West.Hanover500   Davie PeterChesterfd.500   Davies NicholasBedford500   Devire JamesAugusta1076   Dewdall Jas. GamewellFrederic2100   Donaghe HughAugusta2126   Douglass JonathanAugusta2100   Fisher Jno. & co.750   Ford TandyAlbemarle216   Gamewell HenryLouisa2100   Gannaway JohnBuckinghm.2100   Gatewood JamesAmherst2100   George JamesGoochland2100   Goodwin JohnYork2100   Gordon RobertScotland2150   Govan ArchibaldKing Wm.2100   Guthrie JamesK. & Queen2100   Haden AnthonyAlbemarle2126   Hamilton RobertAugusta126   Harris John SkipCumberland2126   Harrison BenjaminGoochland2100   Harrison Carter HenryCumberld.2326   Harrison CharlesSurry7100   Hayes WilliamBedford2100   Howlett Thos.Chesterfd.266   Hudson CharlesAlbemarle2100   Jefferson GeorgePittsylva.500   Jones Rowland2100   Jordan SamuelBuckingham2100   Israel SolomonAlbemarle2126   Kempe JamesPrincess Anne2126   Kenner Judith500   Laird JamesAugusta2100   Lee EdwardAlbemarle2126   Lee Richard Henry2100   Leigh FerdinandoKg. William500   Lewis Colo. JohnHalifax500   Lewis Colo. JohnN. Carolina500   Lighter JacobAugusta2100   Ligon WilliamAmelia2126   Love Allan & co.Brunswick526   Loyde Thos.Essex200   Lyle JamesChesterfd.7100   McCauley Thos.Albemarle450   Mckain JamesAugusta400   Mckerral JohnNorfolk2100   McNight Thos.N. Carolina2140   MacVeeNorfolk2100   Martin Capt. Thos.Albemarle2100   Miller PeterAugusta2100   Moore Thos.ibid.546   Munford Wm. GreenCharles City2100   Napier Patrick2100   Parker JamesNorfolk  Rentfro JosephBedford2100   Ritchie ArchibaldEssex3100   Roberts Thos.Norfolk500   Robertson GeorgeBedford2100   Robinson GeorgeChesterfeild2100   Ronald Wm. & co.1000   Rose DuncanPetersburgh2100   Ross Davidibid.1500   Rowland JohnPittsylvania146   Scott JohnAlbemarle2100   Seaton GeorgeHenrico2100   Smith MaryEssex2100   Sowell JosephPittsylva.2100   Spiers & co.1576   Staples DavidAlbemarle500   Stephens LewisFrederic500   Stephenson JohnAugusta2100   Stewart AndrewPrincess Anne2100   Stewart GeorgeYork2126   Stockdon Thos.Augusta1176   Strachan Peter Doctr.Henrico500   Swann JohnAlbemarle526   Syme JohnHanover2100   Teackle LevinAccomack7100   Thompson JohnAugusta3150   Thornton FrancisSpotsylva.500   Thorpe FrancisBedford2100   Tremble JamesBotetourt2184   Turk ThomasAugusta150   Waterson Willm.Augusta7176   Watkins JosephChesterfd.2100   Watkins IsaiahPittsylva.500   White Alexr.Frederick2126   White JamesChesterfeild2100   Williams JohnAugusta139   Williams MarstonCharles City0100   Willis Francis senr.2100   Willis Francis junr.Gloster.  Witt AbnerAmherst269   Wood IsaacAlbemarle2126   Wood Thos.Pr. Edwd.2100   Wright HenryCumberland100 £51931¾ 
            
            
              
              Note by a rough estimate Mr. Randolph will have about ⅔ of the whole fees to receive.
            
            
            
              
              Judgmts. &c. in Apr. 1773.
            
            
              
              Quarles v. Mortimer. Decree for defs.
            
            
              
              Hanbury v. Claiborne. Interlocty. decree for pl.
            
            
              
              Woodson v. Pleasants. Abated by pl.’s death.
            
            
              
              Burwell v. Washington. Decree for pl.
            
            
              
              Byrd v. Emery. Decree for pl.
            
            
              
              7.
              
              Calvard v. Thompson. Certif.
            
            
              
              Harris v. Deane. Certif.
            
            
              
              Rickman v. Hutchinson. Abated by death def.
            
            
              
              Stewart v. Callison. Dismd. wth. costs. Rects. prodd.
            
            
              
              D. Meriwether v. F. Meriwether. Dismd.
            
            
              
              Blevins v. Vance. Certif.
            
            
              
              Evans v. Lawson. Certif.
            
            
              
              Smith v. Burnley. 2d. petn. Dismd. with costs.
            
            
              
              Moore v. Moores. Certif.
            
            
              
              White v. Stewart. Certif.
            
            
              
              Thorpe v. Pusey. Certif.
            
            
              
              Pleasants v. Letcher. Dismd. agrd.
            
            
              
              Waller v. Randolph. Dismd. with costs.
            
            
              
              9.
              
              Millar v. Brown. Revd. & remd.
            
            
              
              MacCutcheon v. Armstrong. Affirmed.
            
            
              
              15.
              
              Stewart v. Wright. Verd. & jdmt. for pl.
            
            
              
              McCaul v. Donaghe. Jdmt. confessed.
            
            
              
              22.
              
              Hanbury v. Fry. Abated by death def.
            
            
              
              Nelson v. Willis. Dismd. but qu. if all?
            
            
              
              Royall v. Archer. Abatd. by def.’s death.
            
            
              
              Id.   v. eund. Do.
            
            
              
              Hylton v. Trigg. Abatd. by pl.’s death.
            
            
              
              Id.  v. Christian. Do.
            
            
              
                 Mclure  v. McGill. } Abatd. by pl.’s attainder.   Id. v. Smith. 
            
            
              Motions. 
              Gay v. Manly. Decree.
            
            
              
              Mckenzie v. Murray. Jdmt.
            
            
              
              Hanbury v. Randolph. Agrd.
            
            
              Rules. 
              Adams v. Mankin. Dismd.
            
            
              
              Eppes v. Elam. Dismd.
            
            
              
              Sibyl v. Ashbrooke. Dismd.
            
            
              
                 Stewart v. Yates.  } Dismd. wth. costs.   Id. et ux. v. eund. 
            
            
            
              
              Winston v. Wright. Dismd.
            
            
              
              Walker v. Kemp. Dismd.
            
            
              
              Dickie v. Cabell. Abatd. by def.’s death.
            
            
              
              McVee v. Wilson. Dismd. agrd.
            
            
              
              Orders of Council. June 1774.
            
            
              
              Hickman v. Roialty. Ord. conc.
            
            
              
              Donelson v. Payne. Ord. conc.
            
            
              
              Eubank v. Deane. Abated.
            
            
              
              Turk v. Prior. Ord. conc.
            
            
              
              Dedman v. Benge. Ord. conc.
            
            
              
              Edwards v. Nash. Dismd.
            
            
              
              Oldner v. eund. Dismd.
            
            
              
              Bryan v. Callaway. Ord. conc. for pl.’s 400. & def.’s entry totally set aside.
            
            
              
              Hopkins v. Cook. Dismd. for want N. S.
            
            
              
                 Jones  v. R. Walton. 2890. } Dismd. wth. costs.   Id. v. eund. 4600. 
            
            
              
              Id. v. Wilson et al. 1712. Ord. conc.
            
            
              
              Id. v. Walton & Woodson. Dismd. 5000.
            
            
              
              Id. v. Gray et al. 1142. Ord. conc.
            
            
              
                 Madison  v. Estill. } Dismd. wth. costs. Jennings’s prior entry cd. nt. be provd.   Id. v. Hawkins et al. 
            
            
              
              Yancey v. Westmoreld. Dismd. wth. costs.
            
            
              
              Martin v. Dalton. Dismd. agrd.
            
            
              
              Jones v. Gray. 737. Dismt.
            
            
              
              Walker v. Copeland. Dismt. wth. costs.
            
            
              
              Crooker v. Walker. Dismt.
            
            
              
              Cabell v. Baker. Dismd.
            
            
              
              Wood v. Mcanally. Ord. conc.
            
            
              
                 Haden  v. Elliot. 3. cav. Ord. conc. } Wrote to Anthony Haden.   Id. v. Taylor. Ord. conc. 
            
            
              
              Clasby v. Emerson. Dismd. wth. costs but agrd. def. has no rt. to enter pl.’s patd. lines.
            
            
              
              Tunstall v. Jefferson. Ord. conc.
            
            
              
              Payne v. Booker. Dismd.
            
            
              
              Garth v. Priddy. Dismd.
            
            
              
              Hopkins v. Murden. Dismd. agrd.
            
            
              
              Sparrow v. Rudder. Dismd. wth. costs.
            
            
              
              Crawford v. Parker. Ord. conc.
            
            
              
              Penn v. Whitten. Ord. conc.
            
            
              
              Cabell v. Holland. Dismd.
            
            
              
              Pleasants v. Bibee. Dismd.
            
            
            
              
              Acrill v. Watson. Dismd.
            
            
              
              Allen v. Watson. Dismd. wth. costs.
            
            
              
              Wright v. Forbes. Ord. conc.
            
            
              Aug.
              27.
              
              Stephenson v. Blair. Recd. 48/.
            
            
              Sep.
              11.
              
              Wrote to Anthony Haden with state of his acct. balance due to me £8–14–9 and inclosed his father John Haden’s acct. balance £12–16.
            
            
              
              13.
              
              Evans v. Lawson. John Branham (Albem.) undertakes to pay my fee.
            
            
              
              28.
              
              Stephenson v. Blair. Make a motion to Council.
            
            
              Octob.
              9.
              
              James Mcraw (Pittsylva.) v. Thos. M. Randolph. Caveat for 400 as. adjoining Edgehill. Empld. by def.
            
            
              
              13.
              
              Branham v. Coleman. Sam. Taliaferro assumes to pay me 55/.
            
            
              
              Branham. Recd. cash 3/ and Tucker Woodson assumes 22/6 to be applied to Branham’s cases, & to return his works.
            
            
              Oct.
              13.
              
              Credit Branham 25/ by Simon Howell’s undertaking to credit me that sum which is all I owe him.
            
            
              
              Credit Roderick Macrae £3–12–6 for services done & strike balance.
            
            
              
              22.
              
              Bryan v. Callaway. Gave Charles Lambert order on Rob. Clarke for £3–4.
            
            
              
              24.
              
              John Reid’s cases. Gave R. Harvie order for £17–14 but do not credit it till paid.
            
            
              Nov.
              9.
              
              Charles Smith (Orange). To give him opn. on John Jones’s will. Recd. 14/9.
            
            
              
              John Thomas (Alb.) v. Henry Martin (Alb.). Ent. cav. for 400. acres ld. Alb. on the head of Rockfish cr. joining the lds. of  Tompkins & Saml. Taliaferro. David Robertson (Alb.) brout. me a letter from pl. Note Capt. Martin writes me that he entd. frdly. caveat by my advice to save this land.
            
            
              
              20.
              
              Smith’s case. Inclosd. opn. in writing.
            
            
              
              21.
              
              Samuel Davidson (Alb.) v. Joseph Philips & John Philips (Carolina). Ent. cav. for 230. as. more or less on Rough run a water of Moreman’s riv. Alb. joining the lands of Archelaus Harris, but enq. first if not patd. within 15. years.
            
            
              Dec.
              7.
              
              Fitzpatrick v. Turk. This writ was retnble. to last April court, so write to E. Randolph to look to it for I had omitted to mention it to him. To send copy decln. to def. Wrote.
            
            
              
              8.
              
              Wood v. Lockhart. The pl. & Dr. Walker (agent for def.) agree that if this is already determd. in favr. of pl. or if in the opn. of N. Lewis & C. Lewis he has any chance to recover Dr. Walker shall pay all costs & the petn. be dismissed. It is to be tried at our Jan. court.
            
            
              
              28.
              
                Hawkins v. Wood, 2. petns.  } Recd. credit £5–5 + £2–10. on my bond to Garrett Minor assd. to J. Hawkins.   Minor v. Green. Motion. 
            
          
         
          
          
            
              
              Walnut Plank should be sawed into cuts 4½, 9, 13½, 18, 22½ f. long and 1, 2, or 4 I. thick after it is sawed.
            
            
              
              A Hide of leather will yeild upper leathers and soals for 5. pr. of shoes.
            
            
              
              Sam. Williams proposes to tend in Elk island and at Elk hill 10,000 tobo. hills a hand @ 3 f. 8 I. distance which is nearly 3. acres & 10,000 cornhills a hand which is 8. acres. Carter H. Harrison sais 8000. cornhills would be better.
            
            
              
              C. H. Harrison sais a tolerably good horse will tend 35,000 cornhills in the low grounds so that there should be a horse for every two fellows & two wenches.
            
            
              
              Ditching 3. feet deep, & wide is 1d a foot.
            
            
              
                   
                    ‘How sleep the good who
                      sink to rest
                  with all their countries honors blest!By fairy hands their knell is rungBy forms unseen their dirge is sungThere wisdom comes a pilgrim greyTo dress the turf that wraps their clayAnd virtue shall a while repairTo dwell a weeping hermit there.’Collins.
            
            
            
              
              A seine for my fishing place below the old dam should be 30. fathom long & 10.f. deep in the widest part. Will take 50 ℔ twine @ 10d sterl. pr. ℔ The knitting is 20d currcy. pr. ℔
            
            
              
              Plank for wainscoating & flooring should be 1½ I. thick in the clear. Cornice plank 1.I. in the clear. ¼ I. fall in 10 f. is allowed in covering with lead.
            
            
              
              Whether better to waggon bricks, or the water & wood that makes them.
            
            
              
               ℔1000 bricks will take 3. hhds. of water3000   1 cord of wood, supposed 96. cub. feet5760 8760    allow a loss of one fifth    2190  10950    1000. bricks weigh6000 ℔  
            
            
              
              A proper device (instead of arms) for the American states united would be the Father presenting the bundle of rods to his sons.
            
            
              
              The motto ‘Insuperabiles si inseparabiles’ an answer given in parl. to the H. of Lds. & Comns. See Inst. 35. He cites 4. H. 6. nu. 12. parl. rolls, which I suppose was the time it happd.
            
            
              
              Dr. Walker sais a fall of one foot in 600 yds. will do very well for a canal. The fall in the canal of the Dismal is 8. I. in a mile & he sais it has a smart current.
            
            
              
              John Day sais a ton of iron will supply one anvil a year.
            
            
              
              Thos. Garth sais 15. barrels a share of corn will serve a plantation a year, will allow 3. hogs a hand to be fattened & a good stock to be maintained.
            
            
              
              The thinnest sheet lead used weighs 6 ℔ to the square foot. If therefore iron sheets of half the thickness will do, they will weigh 2 ℔ to the square foot.
            
          
          
          1774 
               
          
            
              
              Jan.
              2.
              
              Pd. ferrge. &c. at Manikin town 2/.
            
            
              
              
              Pd. do. for H. Skipwith 1/.
            
            
              
              
              3.
              
              Pd. entertt. at Gunn’s 1/.
            
            
              
              
              Lent H. Skipwith 6/.
            
            
              
              
              6.
              
              Pd. ferrge. at Warwick 7½d.
            
            
              
              
              Gave a guide at the Hundred 1/.
            
            
              
              
              8.
              
              Exchanged with John Hylton my black horse for a sorrel mare which he says was 5. year old last June. He supposes she is with foal by young Fearnought, and if she proves to be so, I am to pay £3 for putting her to horse.
            
            
              
              
              Pd. Capt. Walker a small store acct. 14/10.
            
            
              
              
              Gave ferrymen at Shirley 1/3.
            
            
              
              
              10.
              
              I have promised to give J. Hylton 40/ more to boot between our horses he being dissatisfied with the first bargain.
            
            
              
              
              11.
              
              Sent Capt. Walker for mustard 1/.
            
            
              
              
              14.
              
              Inclosed to Colo. B. Harrison £20. & gave the letter to F. Eppes.
            
            
              
              
              Pd. W. West at the Hundred 14/6.
            
            
              
              
              Pd. Worsham the ordinary keeper 2/6.
            
            
              
              
              Pd. Worsham for ferriages 9/6.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              Pd. at Shirley for ferriages  .
            
            
              
              
              Note on division of the workmen  £20. and on division of the other slaves  Eppes £30. for choice of lots.
            
            
              
              Jan.
              20.
              
              Borrowed of Jupiter 3¾d.
            
            
              
              
              Pd. Samson at the Byrd 3¾d.
            
            
              
              
              24.
              
              Agreed with Humphry Gaines that he shall work with my carpenters and I am to give him £30. a year and find him provisions. He is to begin about the middle of May.
            
            
              ✓
              Feb.
              2.
              
              Credit the estate of P. Jefferson by a bed bot. of Rand. Jefferson this day wt. 43¼ ℔ @ 2/6 = £5–7–9¾d.
            
            
              
              
              10.
              
              Recd. of J. Harvie for waggoning 10/.
            
            
              
              
              Pd. Humphry Gaines for services 11/3.
            
            
              
              
              An exn. having issued against Richard Sorrels and myself as his common bail ads. Richard Woods and only a part of it levied before Sorrel’s death, his widow this day sold all his goods at public auction and made the monies paiable to me from the several purchasers to indemnify me as far as the estate will go. The following is a state of the sale for the amount of which give Sorrel’s estate credit, and charge the purchases.
            
            
              
              
                 Henry Mullins.  a cow and calf         £2–15–6    John Henderson a sow & 5 shoats     1– 0–0   a mare1– 0–6Walter Mousley for myself a stack of rye0– 8–6do. for do. a bed 32/6 a pot 7/ pewter 7/62– 7–0£6–11–6 
            
            
              
              
              11.
              
              Recd. of W. Mousley 20/6 cash for the above mare.
            
            
              
              
              12.
              
              Wrote to Lynch, Austin & Gaines to value the lands bot. of R. James.
            
            
              
              
              14.
              
              Pd. George Manly 11/6.
            
            
              
              
              Note he goes to Bedford this day so note the time he loses.
            
            
              
              
              Charge my sister Jane Jefferson’s estate £2–6–10 allowed Dr. Walker in his acct. against me.
            
            
              
              
              16.
              
              Pd. John McGehee for making shoes 3/7½.
            
            
              
              
              Charge the following waggoning done in my absence.
            
            
              
              
              
            
            
              
              
                ℔      Sam. Taliaferro.1 quarter cask        brot. Nov. 22. 1773     1 hhd. rum1000   1 teirce molasses   £ 4–5–62000  
            
            
              
              
              
            
            
              
              
              Peter Marks. 1. hhd. porter. Nov. 22. 1773. 500 ℔
            
            
              
              
              John Day. 2 days waggoning.
            
            
              
              
              B. Calvert ½ day’s waggoning.
            
            
              
              
              T. Garth. carrying down 6. hhds. tobo. 41½ bush. wheat @ 1/6.
            
            
              
              
              20.
              
              Pd. S. Taliaferro for John Hill 12/.
            
            
              
              
              Directed him to pay him also the £3. for the above waggoning.
            
            
              
              
              21.
              
              At 2H–11m P.M. felt a shock of an earthquake at Monticello. It shook the houses so sensibly that every body run out of doors.
            
            
              
              
              Let G. Dudley have 15. ells oznabrigs for which charge him  per ell.
            
            
              
              
              Another shock of the earthquake at 2H–45m P.M. as violent but not so long.
            
            
              
              Feb.
              22.
              
              Felt the shock of the Earthquake again to-day at 2. Min. P.M.
            
            
              
              
              Recd. of Capt. H. Martin 5/ to pay two writ taxes at Sec.’s off.
            
            
              
              
              25.
              
              On settlemt. of accts. with Colo. T. M. Randolph I am £26–0–9 in his debt as by acct. signed by us both will appear.
            
            
              
              
              ✓
              Allowed Colo. T. M. Randolph in the above acct. £8–3 due to him from Dabney Carr’s estate, which therefore charge to his estate.
            
            
              
              
              28.
              
              Gave Sam. Williams to buy a canoe £3–9–9.
            
            
              
              
              Note I have 5. hides of leather at Elkhill & Bedford. Send to Norf. for hide for S. W.
            
            
              
              
              Elk island is 693. strides wide at the dividing fence between Skelton & myself. (measured accurly. 127½ po. = 701½ yds.) From that fence it is 200 pannels (say poles) up to the widest part of the island which is at a short bend of the little river.
            
            
              
              Mar.
              1.
              
              My sister Elizabeth was found last Thursday being Feb. 24.
            
            
              
              ✓
              4.
              
              Sent my mother a quarter of stalled beef 118 ℔ weighed by Mr. Bryan for which charge @ 20/ comes to 23/8.
            
            
              
              
              6.
              
              A flood in the Rivanna 18 I. higher than the one which carried N. Lewis’s bridge away & that was the highest ever known except the great fresh in May 1771.
            
            
              
              
              7.
              ✓
              Sold my two old book cases to Mr. Clay for £5. of which credit him 40/ for performing the funeral service this day on burying my sister Elizabeth, & 40/ more for preaching Mr. Carr’s funeral sermon, which last sum charge to D. Carr’s estate. The other 20/ is a gratuity.
            
            
              
              
              10.
              
              It appears Barksdale made me the following paimts. for my lands on Tye river.
            
            
              
              
              £   when he bought      101765. Nov. 30.411766.Jan. 4.10Apr. 27.15£76
            
            
              
              
              
            
            
              
              
              ✓
              Pd. Robert Harris for D. Carr’s estate which charge 5/4.
            
            
              
              
              Pd. Mr. Cole’s Ned for a galln. of peas 5/.
            
            
              
              
              Took admn. of E. Jefferson’s estate.
            
            
              
              
              14.
              
              Pd. Mrs. Dudley a midwife’s fee for Ursula 10/3.
            
            
              
              
              Recd. from the Forest 4 Doz. 10 bott. of Jamaica rum (Note I shall keep a tally of these as we use them by making a mark in the margin in order to try the fidelity of Martin.
            
            
              
              
              18.
              
              Bot. of Hierom Gaines 9. ℔ wax.
            
            
              
              
              Pd. him 3/7½.
            
            
              
              
              20.
              
              Agreed with T. Adams to hire his blacksmith (Ralph Ham an indented servant) for the residue of his time @ £5 sterl. a year besides £10. sterl. per ann. to the smith. He is also to buy me a set of tools.
            
            
              
              Mar.
              29.
              
              Accepted John Coles order on me for £7 in favr. of Messrs. Trent (afterwards paid by John Coles himself).
            
            
              
              
              Also undertook to pay them for Saml. Duval £21–11–11 with intt. from May 6. 1773. deducting R. Randolphs exn. Note Duval had a jdmt. against Anthony Hay’s estate to which I was indebted.
            
            
              
              
              30.
              
              Memm. to return T.M.R.’s works for 94½ as. ld. adjg. Edgehill and charge him as well 2/6 answered to the Surveyor for a copy of the plat as what will be to be paid at S. O.
            
            
              
              
              Charge Wm. Speirs 2/6 answered to Anderson Bryan for a copy of Lankford’s survey.
            
            
              
              Apr.
              3.
              
              My second daughter born about 11. o’clock A. M.
            
            
              
              
              5.
              
              Bot. of Wm. Reynolds his entry for 200 as. of land adjoing. his own & Priddy’s lines for 40/.
            
            
              
              
              Bot. of Daniel Reynolds his entry for 99. as. in the same neighborhood for 20/.
            
            
              
              
              Pd. Mrs. Sumpter £5.
            
            
              
              
              7.
              
              Pd. Andrew Defoe 20/.
            
            
              
              
              Sent by do. to James Robinson 20/.
            
            
              
              
              9.
              
              Sent for whiskey 2/6.
            
            
              
              
              10.
              
              Pd. Mr. Carter’s Phill in full for ladle &c. 2/6.
            
            
              
              
              11.
              
              Pd. Wm. Terril Lewis for Tom Adams which charge to him £4–8.
            
            
              
              
              Overpd. do. 6d.
            
            
              
              
              Bought Littlebury Sullivan’s entry for 50 acres for which I paid him 10/ in full.
            
            
              
              
              13.
              
              Pd. entertt. at Byrd ord. 2/6.
            
            
              
              
              16.
              
              Borrowed of Mr. Mazzei 4/3.
            
            
              
              
              Pd. Joseph Farish (smith at Tuckahoe) 4/3.
            
            
              
              
              Charge Colo. T. M. Randolph for a gun of B. Skelton’s sold him by Mr. Wayles £10–15.
            
            
              
              
              ✓
              Give B. Skelton’s estate credit for £10–15 allowed me in acct. by Colo. T. M. Randolph.
            
            
              
              
              Gave Phill to pay ferrge. at Warwick 1/3.
            
            
              
              
              18.
              
              Pd. at Coffee house 3¾d.
            
            
              
              
              Sent to baker’s for bread 3¾d.
            
            
              
              
              19.
              
              Pd. Craig the Jeweller 21/.
            
            
              
              
              20.
              
              Pd. a smith for 7. rollers 4/4½.
            
            
              
              
              Sent to baker’s for bread 3¾d.
            
            
              
              
              22.
              
              Pd. James Hubbard for Mrs. Harris 31/3.
            
            
              
              
              Pd. a barber 7½d.
            
            
              
              
              23.
              
              Sent to the baker 1/.
            
            
              
              April
              23.
              
              Note I have emploied Mr. Wythe in the following suits for Mr. Wayles’s estate.
            
            
              
              
              Mercer v. Wayles’s exrs.
            
            
              
              
              Jefferson et ux. et al. v. Skipwith & ux.
            
            
              
              
              Jefferson et al. v. Stith.
            
            
              
              
              Also for Mr. Skelton’s estate in Jefferson et ux. v. Fleming’s exrs.
            
            
              
              
              Also for myself in Harris v. Jefferson et ux.
            
            
              
              
              Pd. at S. O. for Andrew Defoe 20/ instead of a bad 20/ bill he had sent there by me & which Mr. Everard returned to me.
            
            
              
              
              Pd. Mr. Everard for Col. Edwd. Carter for the Colony seal 11/.
            
            
              
              
              Pd. John Tazewell 15/ to defend me at the suit of Daniel Baxter which suit being against me for a sum of money I undertook for James Ogilvie, charge the money to Ogilvie.
            
            
              
              
              Pd. for nipple glasses 2/.
            
            
              
              
              Gave Dr. Mclurgh’s man 1/3.
            
            
              
              
              Pd. Mrs. Smith 12/.
            
            
              
              
              24.
              
              Gave Mr. P.’s Nero 1/3.
            
            
              
              
              Pd. entertt. at Duncastle’s 4/9.
            
            
              
              
              Do. for Mr. Mazzei 1/3.
            
            
              
              
              25.
              
              Pd. Mr. Mazzei at Winslow’s 1/6.
            
            
              
              
              ✓
              Pd. Hogg & Rowland for Rand. Jefferson 10/.
            
            
              
              
              Pd. James Gunn in part £2.
            
            
              
              
              29.
              
              J. Cole’s Lucy was sent home.
            
            
              
              
              30.
              
              Pd. Litty. Sullivan for Mrs. Reynolds 1/6.
            
            
              
              May
              3.
              
              Charge T. Morgan 11/6 allowed John Henderson senr. as per his order.
            
            
              
              ✓
              4.
              
              Accepted Francis Alberti’s order in favour of Saml. Taliaferro for £6–6s–8d in part of paimt. for R. Jefferson.
            
            
              
              
              On settlemt. with Garth & Mousley this day their balance due to me is £63–14–4.
            
            
              
              
              7.
              
              Pd. Farish the smith at Tuckahoe 10/ which was 2/6 too much.
            
            
              
              
              8.
              
              Borrowed of Colo. T. M. Randolph 7½d.
            
            
              
              
              10.
              
              Pd. for butter 6/3.
            
            
              
              
              Pd. barber for pins 7½d.
            
            
              
              
              Pd. Colo. T. M. Randolph 7½d.
            
            
              
              
              16.
              
              Mr. Chas. Lynch informs me that the gentlemen appointed to value the lands in Bedford which I bought of Richard James, valued them to £46–13–4 per hundred so that the whole comes to £50.
            
            
              
              
              18.
              
              Pd. for ½ a doz. lettuces 3¾d.
            
            
              
              
              Pd. a smith’s apprentice for a key 2/6.
            
            
              
              
              Gave a note for 15/ to Mr. Prentis’s store in favor of Martin assee. of Armistd. Mason.
            
            
              
              
              21.
              
              Pd. a smith for repairg. a lock 3/9.
            
            
              
              May
              23.
              
              Gave the Sexton 1/3.
            
            
              
              
              Pd. at Southall’s for punch 7½d.
            
            
              
              
              26.
              
              The assembly dissolved this day.
            
            
              
              
              Pd. towards a ball for Lady Dunmore 20/.
            
            
              
              
              30.
              
              Pd. Mr. Mercer for Walker for mending watch 20/.
            
            
              
              
              31.
              
              Pd. ferrge. & gave ferrymen at Barrett’s 3/9.
            
            
              
              June
              1.
              
              Pd. ferrge. at Shirley 7½d.
            
            
              
              
              Pd. do. at the Hundred 7½d.
            
            
              
              
              2.
              
              Agreed with Willm. Pond to make bricks for me this summer. He is to have 2/6 a thousand for making & burning the place bricks. The price of the stock bricks is to be fixt by Stephen Willis.
            
            
              
              
              3.
              
              Pd. ferrge. at Westover 3/9.
            
            
              
              
              Gave ferrymen 7½d.
            
            
              
              
              Gave Colo. Bland’s watermen from Jordan’s 2/6.
            
            
              
              
              4.
              
              Pd. Rob. Lorton 6/.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              5.
              
              Pd. entt. and ferrge. at York 5/7½.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              8.
              
              Pd. ferrge. at Gloster town 3/9.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              9.
              
              Pd. at Coffee house 7½d.
            
            
              
              
              10.
              
              Assumed to pay James Donald by order of Leonard Hall who was a witness for George Manly £11–1–9 which charge to Manly.
            
            
              
              
              Assumed to do. for Richd. James on his order (in part of his land) £20.
            
            
              
              
              Assumd. to pay Col. T. M. Randolph for  Farrar by order Richd. James (in part of his land) £6. (Otherwise settled.)
            
            
              
              
              Pd. Matt. Davenport 3/9.
            
            
              
              
              Pd. Mr. Pendleton for copy deed 5/.
            
            
              
              
              14.
              
              Pd. for butter 5/.
            
            
              
              
              Recd. of Capt. Thos. Woodfd. for Jas. Ogilvie £9–8–4¼.
            
            
              
              
              Pd. James Mercer for Jas. Ogilvie £10.
            
            
              
              
              Gave James Mercer my note to pay him for James Ogilvie before April 25. 1775. £30–15–11 sterl. with intt. from Dec. 2. 1774. out of which however the above paimt. of £10. is to be deducted.
            
            
              
              
              Pd. Greenhow for sundries 3/7½.
            
            
              
              
              15.
              
              Gave J. Mercer’s Christmas 1/3.
            
            
              
              
              Pd. Mrs. Campbell in full 10/.
            
            
              
              
              Pd. Treasurer of society of arts 20/.
            
            
              
              
              Pd. Mrs. Smith for washing in full 20/.
            
            
              
              
              16.
              
              Wrote to Thos. Hepburn of Norfolk for 15. hides of leather.
            
            
              
              June
              16.
              
              Pd. Wm. Holliday in full £3–16–9.
            
            
              
              
              Pd. Greenhow for 2 padlocks 6/.
            
            
              
              
              Pd. ferrge. & entertt. at Southall’s 4/1½d.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              Pd. at Chas. City ct. house for limes 1/.
            
            
              
              
              18.
              
              Gave Mr. Eppes’s Tom 1/3.
            
            
              
              
              Pd. a smith in Richmond 7½d.
            
            
              
              
              Pd. Danl. Hylton for Wm. Randolph for 4 pr. shoes 36/.
            
            
              
              
              19.
              
              Sold Fingal to TMRandolph for £35. and I am to take 200 ℔ wool @ 1/ in part.
            
            
              
              
              Pd. smith near Tuckahoe 2/6.
            
            
              
              
              20.
              
              Pd. for a cake 3¾d.
            
            
              
              
              24.
              
              Pd. Martin in full of Armistead Mason’s order 7/6.
            
            
              
              
              28.
              
              George Manly began to work.
            
            
              
              
              30.
              
              I am indebted to Andrew Defoe for 12. days raising limestone. He found himself. He agrees to take 20/.
            
            
              
              
              Pd. Wm. Howard in full 2/6.
            
            
              
              July
              4.
              
              Gave Jupiter to pay for ducks &c. as follows
            
            
              
              
              6.
              
              sd Joseph Hale. 6. ducks @ 9d        4–6 2. goslings3–James Defoe. 6 ducks @ 9d4–6Saml. Huckstept 5. ducks @ 6d2–6Mrs. Mullins 1 doz. chickens4–18–6Borrowed of Jupiter 3¾d.Gave Jupiter to pay for ducks &c. as follows4–6Joseph Hale6. other ducks32. other goslings        7–6
            
            
              
              Postd.
              7.
              
              Gave Will Beck order on G. Divers for barrel corn.
            
            
              
              
              Gave George Bradby order on R. Anderson for 6. ℔ brown sugar.
            
            
              
              
              Charge Tom Carr 2/6 I am to answer to Mr. Bryan for a copy of the works in Carr v. Smith.
            
            
              
              
              9.
              
              Recd. only 175. ℔ wool of Colo. T. M. Randolph.
            
            
              
              
              14.
              
              Pd. Saml. Huckstept for a shoat 4/. Do. for boardg. W. Beck & A. Defoe 15/ & am to pay 1/ more in his suit.
            
            
              
              
              Pd. John Moore senr. in full from the beginning of the world to this day 15/.
            
            
              
              
              16.
              
              Pd. George Bradby in full 10/6.
            
            
              
              
              17.
              
              Pd. Isaac Jackson for chickens 4/9.
            
            
              
              
              Pd. entertt. at Payne’s ordinary 4/6.
            
            
              
              
              18.
              
              Pd. for beer at Goochland courthouse 1/6.
            
            
              
              
              Pd. for dinner &c. at do. 4/9.
            
            
              
              
              Gave my note to Mr. Henderson for £25. on an order of Hastings Marks for smith’s work done by John Day, paiment to be made 28th. October.
            
            
              
              
              ✓
              Bought books of Mr. Carr’s estate to amount of £2–8.
            
            
              
              
              29.
              
              Sent by Jupiter to Holliday of Wmsbgh. to buy paint 21/6.
            
            
              
              
              Note we began upon the pipe of wine I bot. of Skelton’s estate June 1st.
            
            
              
              
              Charge Ben. Calvert 3 days waggoning between the 1st. & 12th. of June.
            
            
              
              
              Charge Sam. Taliaferro 4. days do. between same time.
            
            
              
              
              Charge him also 6. days waggoning from July 18. to 23. inclusive.
            
            
              
              Aug.
              10.
              
              Charge Sam. Taliaferro hire of the waggon to-day.
            
            
              
              Aug.
              16.
              
              Pd. Richard Scott for 6. doz. cakes at the election 24/.
            
            
              
              
              17.
              
              Recd. a letter from Mr. Cox in which he informs me he has engaged a carpenter for me @ 26£ a year, to begin next New Year’s day.
            
            
              
              
              Charge Sam. Taliaferro 2. days waggoning to wit the 17th. & 18th.
            
            
              
              
              19.
              
              Charge Mr. Ashley ⅔ of this day waggoning.
            
            
              
              
              23.
              
              Mr. Mazzei for Wine company, this day’s waggoning.
            
            
              
              24 & 25.
              
              Sam. Taliaferro two days waggoning.
            
            
              
              
              29.
              
              Pd. Robert Anderson 6/ (1/ still due).
            
            
              
              30 & 31.
              
              Charge John Day Waggoning.
            
            
              
              Sep.
              1.
              
              Charge Sam. Taliaferro this day’s waggoning. He found provns.
            
            
              
              Sep.
              1.
              
              Agreed with Francis Bishop that he shall work at the Smith’s trade with Barnaby whom he is to teach. I am to build him a house and shop at the Shadwell branch & to find him 400 ℔ of pork & corn for himself. Also I am to find tools, but if I cannot get them in time he is to use his till I can. He & Barnaby are to get their own coal wood, but I waggon in the coal and we go halves in the profits of the business. My own work is to be thrown into my half of the debts and to make a part of that half. Colo. T. M. Randolph’s work is also to be in my part of the debts.
            
            
              
              
              5.
              
              Pd. James Robinson 18/.
            
            
              
              
              8.
              
              Borrowed of Mr. Ashley 1/.
            
            
              
              
              Pd. Litt. Sullivan balance of Mrs. Reynolds’s order (see Apr. 30.) 1/.
            
            
              
              
              14.
              
              Pd. Andrew Defoe 6/ (still owe him 14/.
            
            
              
              
              Pd. Joseph Henderson for Philip Mazzei £3–7. Also gave him note for 3½ bushels of corn to anybody in Charlottesville who could supply for 7/.
            
            
              
              
              Charge Hastings Marks waggong. 12th. & 13th.
            
            
              
              Postd.
              
              
              Note on the 8th. instt. I accepted W. Beck’s order in favr. Watt Mousley for 51/.
            
            
              
              
              20.
              
              Gave Simon Howell my note to George Twyman for 19/6 (still owe him 10/6).
            
            
              
              
               22.
              
              Lost out of my pocket 45/. 
            
            
              
              
              24.
              
              Pd. Wm. Howard Silversmith 14/9.
            
            
              
              
              27.
              
              Inclosed to Ashley in part for a mutton 9/7½.
            
            
              
              
              Charge John Day waggoning 26th. & 27th. @ 12/6.
            
            
              
              
              Charge Sam. Taliaferro do. 28th. & 29th. @ 12/6.
            
            
              
              Oct.
              5.
              
              Bot. a beef of Hierom Gaines 449 ℔ £2–16–1½.
            
            
              
              
              7.
              
              Recd. of Sam. Williams for corn sold at Elk-island £15–4.
            
            
              
              
              Gave Sam. Williams to pay midwife 8/6.
            
            
              
              
              9.
              
              Credit Colo. TMRandolph 824 ℔ nett flour @ 15/ £6–3–9. This was delivered last April or thereabouts.
            
            
              
              Oct.
              9.
              
              Colo. TMRandolph is to engage of Thos. Newton 3 tuns of iron for him & myself annually, to receive the first in the middle of next summer.
            
            
              
              
              Bought of Colo. Thos. M. Randolph his share in the Wine company. He is to make the paiments stipulated with the company, after which I am to pay him £30. sterling the price of his share.
            
            
              
              
              Engaged of Colo. TMRandolph 8. barrels of flour to be delivered next month.
            
            
              
              
              He is also to build me a warehouse at Shockoes and I am to do as much Carpenter’s work for him at Edgehill by way of exchange.
            
            
              
              
              Bot. of Colo. TMR. books amount £5–15 currency.
            
            
              
              
              10.
              
              Wrote to James McDowell to have me 30 panes of glass of 9 by 11 cut to 9 by 10. & to send 200 panes of his 10 by 12 to Tuckahoe where Colo. Randolph will have it cut to 9 by 12.
            
            
              
              
              11.
              
              Recd. of Mr. Cox for corn sold at Elk-island £4–12.
            
            
              
              
              ✓
              Charge Mr. Wayles’s estate £2–14–7 used by Mr. Cox of the money for which some of my corn was sold.
            
            
              
              
              Agreed with Mr. Cox to give him £30 for overlooking my plantations at Elk-hill & Crank’s the year following, but told him it was £5 too much & more than I could give again.
            
            
              
              
              12.
              
              Charge Mr. Wayles’s estate for carrying 20 hhds. tobo. of 1773 from Bedford £30.
            
            
              
              
              There are 4. hhds. still there of the same year which I must carry down & charge £6.
            
            
              
              
              Staten will conduct my watermen from Bedford this winter for 40/.
            
            
              
              
              The hire of the seven negroes I hired of Mr. Eppes in Bedford last year has been settled at £46–15 by William Austin & Robert Clarke out of which is to be deducted however the feeding of their children which Mr. Cox sais was not allowed for.
            
            
              
              
              Charge Sam Williams a pr. shoes 7/6.
            
            
              
              
              Charge Sam Williams 50/ which he used of the money for which corn has been sold.
            
            
              
              
              13.
              
              Pd. John Martin (sheriff) for Benjamin Calvert £5.
            
            
              
              
              ✓
              Pd. William Martin (collector) for my mother’s dues 11/6.
            
            
              
              
              Pd. William Henderson (sheriff) £7–14–9. Note this was in part of my dues and of old Sorrel’s judgmnt.
            
            
              
              
              Charge Mr. Mazzei 11 ℔ bacon had of Walter Mousley 5/6.
            
            
              
              
              Pd. Ashley towards a quarter of mutton 3/.
            
            
              
              
              Charge T. Morgan allowed Roderick Mcrae this day in acct. Morgan’s order 8/7½.
            
            
              
              Octob.
              13.
              
              Allowed Roderick Mcrae this day in acct. hire for a horse 13 days @ 2/ for carrying Randolph Jefferson to Williamsburgh Nov. 18. 1771. so charge him the 26/.
            
            
              
              
              18.
              
              Bishop the blacksmith begins to work for me.
            
            
              
              
              ✓
              George Bradby goes to cutting wood with Bishop for which I am to pay him by the month.
            
            
              
              
              Charge John Day 2. days waggoning to wit 17th. & 18th.
            
            
              
              
              20.
              
              Bot. of  Nemo a beef weighing 266 ℔ @ 12/6 = £1–13–3.
            
            
              
              
              Charge Mr. Mazzei 132 ℔ of beef @ 12/6 = 16/6.
            
            
              
              
              24.
              
              Stanly has killed by his own confession 12 hogs, but as Jupiter (one of his negroes who kept a tally of it) sais 16. Stanly told Garth some time ago he had about 50 or 60 ℔ of butter to send me, but now he has but about 20. ℔ The negroes say he has sold a great deal of corn. But note these 12 hogs include the fattd. hogs which were killed for him.
            
            
              
              
              Gave R. Harvie order on Mr. Cocke (who studies law under Mr. Waller) for £19–5 he owes me for books bot. June 1773.
            
            
              
              
              Charge Francis Bishop 2/6 for half a bushel of salt.
            
            
              
              
              26.
              
              Gave Orange to pay ferriages to Bedford 1/3.
            
            
              
              Nov.
              1.
              
              I am to pay Mr. Bryan 58/4 for Hierom Gaines, so credit Mr. Bryan & charge Gaines accordingly.
            
            
              
              
              10.
              
              Pd. to Mrs. Wherry for Wm. Spier’s works carried to S. O. 4/6 and sent by her of my own money.
            
            
              
              
              13.
              
              Gave in charity 6/.
            
            
              
              
              19.
              
              Bot. of  Nemo 10. ℔ tallow for Mrs. Mazzei @ 6d.
            
            
              
              ✓
              25.
              
              Gave Mr. Evans for Farrell & Jones an order for 35. hhds. of the tobo. which is to go down of this year’s crop to be applied to credit of Mr. Wayles’s estate.
            
            
            
              
              ✓
              28.
              
              Charge my mother half a beef,  and the fifth quarter. There was a mistake in weighing it (by Walker who weighed it and made the fore-quarter 199 ℔ & the hind-quarter 186. ℔ which could not be). It was rather larger than the beef bought of Gaines Oct. 5.
            
            
              ✓
              Dec.
              4.
              
              Charge A. S. Jefferson a blanket given Eve 8/.
            
            
              
              Dec.
              5.
              
              Bishop recd. his 400 ℔ meat of T. Garth on my acct. this day.
            
            
              
              
              7.
              
              Charge Bishop ½ a bushel salt also 2. Dutch blankets @ 8/9 each. Note this pays him Nemo’s order on me for 8/ & the rest goes towds. my own acct.
            
            
              ✓
              Dec.
              8.
              
              Charge my mother 18 ells oznabrigs I let her have @ 15¾d. Note my brother Randolph measured it off.
            
            
              
              
              Bought of Sam. Carr 100. barrels of corn to be delivd. in Jan. and Feb. ready shelled for which I am to pay him 10/ a barrel in April.
            
            
              
              
              Indebted to Mrs. Wallace.sd 18. ℔ of butter in 1773. @ 9d13–61. pot5¾ } in 1774 @ 7½d.1. do.19      1–3–7¼1. do.13£1–17–1¼37¾
            
            
              
              
              Indebted to Mrs. Reynolds 42 ℔ of butter at 8d 28/.
            
            
              
              
              List of the Captains in Albemarle to whom Association papers are to be sent.
            
            
              
              
                Saint Anne’s { ✓   James Adams   Fredvlle.{ Peter Marks   ✓ Wm. SheltonJohn Marks   ✓ John SmithRobert Davies   ✓ Orlando JonesWilliam Sims   ✓ Thos. NapierRobert Harris   ✓ George Thompson  ✓ Michael Wallace  ✓ Jacob Moon 
            
            
              
              
              
            
            
              
              Dec.
              9.
              
              Gave Jupiter note to T. Garth for meat to value of 21/9 which pays him all demands old & new.
            
            
              
              
              Gave Wm. Pond order on Mr. Anderson for goods of £15 value if he should want so much, also another note to Calvert that I will pay him for any work he does for Pond.
            
            
              
              
              He sais he has made 58,000 stock bricks.
            
            
              
              
              Assumed to pay T. Garth 10/3 for Wm. Pond.
            
            
              
              
              10.
              
              Wrote to T. Newton of Norfolk for 1000. ℔ nail rod iron & 200 ℔ iron plates broad (for two chimnies). He never did it.
            
            
              
              
              11.
              
              Left Monticello with my family.
            
            
              
              
              13.
              
              Arrived at Elk-hill.
            
            
              
              
              14.
              
              Pd. Skelton’s Moses for 11. partridges 3/ and still owe him 3d (This was a mistake. He should have had but 2/2¼ for the whole.
            
            
              
              
              16.
              
              Bought 3. ℔ cotton in the seed of Branford for which I pd. him 1/ & still owe 3¾d.
            
            
              
              
              17.
              
              Bought 25. partridges of Skelton’s Moses and pd. him 2/6 which corrected former mistake & makes us even.
            
            
              
              
              18.
              
              Pd. Branford in full for cotton & chickens 1/3.
            
            
              
              
              24.
              
              Pd. old York in full for cotton 3/6.
            
            
              
              
              Pd. Cuffy for cotton 2/3.
            
            
              
              Dec.
              25.
              ✓
              Pd. Sanco for my mother 2/.
            
            
              
              
              ✓
              Pd. Abram for do. 2/6.
            
            
              
              
              Pd. do. for myself 2/.
            
            
              
              
              27.
              
              Accepted an order of Wm. Pond in favor of Hierom Gaines for 30/.
            
            
              
              
              He has had from R. Anderson’s store on my acct. goods to amt. of £4–2–3. (See Blair’s note.)
            
            
              
              
              Credit John Wingo for setting up hhds. 10/.
            
            
              
              
              Charge him his order to Z. Morris to pay Brock (the smith) 2/.
            
            
              
              
              do. to pay Walter Mouzley £5–6
            
            
              
              
              do. 9. bushels corn @ 10/ per barrel.
            
            
              
              
              Pd. David Nimmo 20/.
            
            
              
              
              ✓
              Purchased a negro man Phill of Dabney Minor for my sister Carr for the sum of £81. to be paid June 27. 1776 and if the money be unpaid two months after due then there is to be interest from the date. Charge this sum to Mr. Carr’s estate.
            
            
              
              
              Purchased of Saml. Carr 25 barrels corn on same terms as former purchase.
            
            
              
              
              28.
              
              Sold Hierom Gaines 2. bush. salt 10/.
            
            
              
              
              ✓
              On settlemt. of my bond to Garrett Minor now the property of Jno. Hawkins there is due thereon £126–19–6–¼ with intt. from Nov. 3. 1773. till paid. Therefore gave Hawkins order on Colo. Richd. Randolph for that sum to be paid out of the money he owes Mr. Wayles’s estate, for which I am to give the estate credit.
            
            
              
              
              Killed 16. hogs of Watt Mousley’s wt. 1833. ℔ gross for which he takes pork of mine at Bedford. If there should not be so much there I must allow him 2d per ℔ the current price now.
            
            
              
              
              29.
              
              Wrote to Tom Stewart of Augusta for 10. bushels of flax-seed & 10. do. of hemp seed.
            
            
              
              
              Wrote to James Black for 2 flax-wheels, such hackles &c. as he thinks necessary, 100 ℔ fine flax & 100 ℔ hemp ready dressed for spinning. Never sent them.
            
            
              
              
              30.
              
              Assumed to pay T. Garth 3/ by order Wm. Pond (for great George).
            
            
              
              
              Gave Wm. Pond order on Wm. Mitchell Richmd. for goods amt. £8.
            
            
              
              
              I am to pay T. Garth for George Bradby 27/.
            
            
              
              
              31.
              
              Pd.  Sheets a smith for having shod a horse two year ago 2/.
            
          
         
          
          
            
              
                    Mrs. Jefferson’s rects. & paiments
            
            
              Jan.
              
              
              Pd. the Coles for washing a gown 2/6.
            
            
              
              20.
              
              Lost at cards 1/3.
            
            
              Feb.
              14.
              
              Pd. for a yard of black ribbon 1/3.
            
            
              
              16.
              
              Pd. Jupiter 3/9.
            
            
              
              Pd. Jupiter 6/.
            
          
        